Exhibit 10.22

GLYCOMIMETICS, INC.

STOCK OPTION GRANT NOTICE

(INDUCEMENT PLAN)

GlycoMimetics, Inc. (the “Company”), pursuant to its Inducement Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below.  This option is subject to
all of the terms and conditions as set forth in this notice, in the Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.  Capitalized terms not explicitly
defined herein but defined in the Plan or the Option Agreement will have the
same definitions as in the Plan or the Option Agreement. If there is any
conflict between the terms in this notice and the Plan, the terms of the Plan
will control.

 

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant:          Nonstatutory Stock Option

Exercise Schedule:    Same as Vesting Schedule

Vesting Schedule:     [One-fourth  (1/4th) of the shares vest one year after the
Vesting Commencement Date, and the balance of the shares vest in a series of
thirty-six (36) successive equal monthly installments measured from the first
anniversary of the Vesting Commencement Date, subject to Optionholder’s
Continuous Service as of each such date.]

Payment:                     By one or a combination of the following items
(described in the Option Agreement):

☐    By cash, check, bank draft or money order payable to the Company

☐    Pursuant to a Regulation T Program if the shares are publicly traded

☐    Subject to the Company’s consent at the time of exercise, by delivery of
already-owned shares if the shares are publicly traded

☐    Subject to the Company’s consent at the time of exercise, by a “net
exercise” arrangement










Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan.  Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.  By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

GLYCOMIMETICS, INC.

    

OPTIONHOLDER:

 

 

 

By:

 

 

 

Signature

 

Signature

Title:

 

 

Date:

 

Date:

 

 

 

 

ATTACHMENTS:  Option Agreement, Inducement Plan and Notice of Exercise










GLYCOMIMETICS, INC.

INDUCEMENT PLAN

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, GlycoMimetics, Inc. (the “Company”) has granted you an option under
its Inducement Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice.  The option is granted to you effective as of
the date of grant set forth in the Grant Notice (the “Date of Grant”).  If there
is any conflict between the terms in this Option Agreement and the Plan, the
terms of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.         VESTING.  Subject to the provisions contained herein, your option
will vest as provided in your Grant Notice.  Vesting will cease upon the
termination of your Continuous Service.

2.         NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of Common
Stock subject to your option and your exercise price per share in your Grant
Notice will be adjusted for Capitalization Adjustments.

3.         EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES.  If you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (that is, a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant,
even if you have already been an employee for more than six (6) months.
Consistent with the provisions of the Worker Economic Opportunity Act, you may
exercise your option as to any vested portion prior to such six (6) month
anniversary in the case of (i) your death or disability, (ii) a Corporate
Transaction in which your option is not assumed, continued or substituted, (iii)
a Change in Control or (iv) your termination of Continuous Service on your
“retirement” (as defined in the Company’s benefit plans).

4.         METHOD OF PAYMENT.  You must pay the full amount of the exercise
price for the shares you wish to exercise.  You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company or in any
other manner permitted by your Grant Notice, which may include one or more of
the following:

(a)        Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to










the Company from the sales proceeds.  This manner of payment is also known as a
“broker-assisted exercise”, “same day sale”, or “sell to cover”.

(b)       Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c)        Subject to the consent of the Company at the time of exercise, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Common Stock issued upon exercise of your option by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price.  You must pay any remaining balance of the aggregate
exercise price not satisfied by the “net exercise” in cash or other permitted
form of payment.  Shares of Common Stock will no longer be outstanding under
your option and will not be exercisable thereafter if those shares (i) are used
to pay the exercise price pursuant to the “net exercise,” (ii) are delivered to
you as a result of such exercise, and (iii) are withheld to satisfy your tax
withholding obligations.

5.         WHOLE SHARES.  You may exercise your option only for whole shares of
Common Stock.

6.         SECURITIES LAW COMPLIANCE.  In no event may you exercise your option
unless the shares of Common Stock issuable upon exercise are then registered
under the Securities Act or, if not registered, the Company has determined that
your exercise and the issuance of the shares would be exempt from the
registration requirements of the Securities Act.  The exercise of your option
also must comply with all other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations
(including any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

7.         TERM.  You may not exercise your option before the Date of Grant or
after the expiration of the option’s term.  The term of your option expires,
subject to the provisions of Section 5(h) of the Plan, upon the earliest of the
following:

(a)        immediately upon the termination of your Continuous Service for
Cause;

(b)       three (3) months after the termination of your Continuous Service for
any reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination










of your Continuous Service; provided further, if during any part of such three
(3) month period, the sale of any Common Stock received upon exercise of your
option would violate the Company’s insider trading policy, then your option will
not expire until the earlier of the Expiration Date or until it has been
exercisable for an aggregate period of three (3) months after the termination of
your Continuous Service during which the sale of the Common Stock received upon
exercise of your option would not be in violation of the Company’s insider
trading policy.  Notwithstanding the foregoing, if (i) you are a Non-Exempt
Employee, (ii) your Continuous Service terminates within six (6) months after
the Date of Grant, and (iii) you have vested in a portion of your option at the
time of your termination of Continuous Service, your option will not expire
until the earlier of (x) the later of (A) the date that is seven (7) months
after the Date of Grant, and (B) the date that is three (3) months after the
termination of your Continuous Service, and (y) the Expiration Date;

(c)        twelve (12) months after the termination of your Continuous Service
due to your Disability (except as otherwise provided in Section 7(d)) below;

(d)       eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e)        the Expiration Date indicated in your Grant Notice; or

(f)        the day before the tenth (10th) anniversary of the Date of Grant.

8.         EXERCISE.

(a)        You may exercise the vested portion of your option during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b)       By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option or (ii) the disposition of shares of Common Stock acquired upon such
exercise.

9.         TRANSFERABILITY.  Except as otherwise provided in this Section 9,
your option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

(a)        Certain Trusts.  Upon receiving written permission from the Board or
its duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust.  You and
the trustee must enter into transfer and other agreements required by the
Company.










(b)       Domestic Relations Orders.  Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
that contains the information required by the Company to effectuate the
transfer.  You are encouraged to discuss the proposed terms of any division of
this option with the Company prior to finalizing the domestic relations order,
official marital settlement agreement or other divorce or separation instrument
to help ensure the required information is contained within the domestic
relations order, official marital settlement agreement or other divorce or
separation instrument.

(c)        Beneficiary Designation.  Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise.  In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

10.       OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

11.       WITHHOLDING OBLIGATIONS.

(a)        At the time you exercise your option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b)       Upon your request and subject to approval by the Company, and
compliance with any applicable legal conditions or restrictions, the Company may
withhold from fully vested shares of Common Stock otherwise issuable to you upon
the exercise of your option a number of whole shares of Common Stock having a
Fair Market Value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of your option as a
liability for financial accounting purposes).










(c)        You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company will have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein, if applicable, unless such obligations are satisfied.

12.       TAX CONSEQUENCES. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You will not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

13.       NOTICES.  Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.  The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means.  By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

14.       GOVERNING PLAN DOCUMENT.  Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations,
which may from time to time be promulgated and adopted pursuant to the Plan.  If
there is any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan will control.  In addition, your option (and
any compensation paid or shares issued under your option) is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

15.       OTHER DOCUMENTS.  You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus.  In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

16.       EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of this option will
not be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate,










except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Affiliate’s employee benefit plans.

17.       VOTING RIGHTS.  You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you.   Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company.  Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

18.       SEVERABILITY.  If all or any part of this Option Agreement or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

19.       MISCELLANEOUS.

(a)        The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)       You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c)        You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

(d)       This Option Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)        All obligations of the Company under the Plan and this Option
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

*        *        *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.



